Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendant Terri Finneron for summary judgment. Plaintiff alleged that Finneron, a bartender at Who’s Bar in Rochester, contributed to the intoxication of a patron of the bar, whose subsequent conduct allegedly injured plaintiff.
Under the Dram Shop Act (General Obligations Law § 11-101), a person unlawfully selling alcohol to or assisting in procuring alcohol for an intoxicated person may be liable for injuries sustained by a third party as a result of the conduct of the intoxicated person. Liability attaches if some reasonable or practical connection between the unlawful sale and the accident and injuries is established (Bartkowiak v St. Adalbert’s R. C. Church Socy., 40 AD2d 306). Under the circumstances presented here, there is no reasonable or practical connection between the alleged unlawful sale of alcohol to the patron and plaintiffs resulting injuries. (Appeal from Order of Supreme Court, Monroe County, Affronti, J.—Summary Judgment.) Present—Denman, P. J., Callahan, Pine, Doerr and Boehm, JJ.